          Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 1 of 14
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

BLANCA MARISELA GALLEGOS REYES,                   §
Individually and on behalf of the Estate of       §
Fernando Espino Delgado and as next friend of     §
CRISTOFER DE JESUS ESPINO                         §
GALLEGOS, a minor,                                §
JESUS ESPINO SIFUENTES, and                       §
CONSUELO DELGADO BRIONES,                         §
                                                  §
                                                  §
                                                  §           CIVIL ACTION NO. ___
                                                  §
               Plaintiffs,                        §
                                                  §
v.                                                §
                                                  §
UNITED STATES OF AMERICA and                      §
DIMMIT COUNTY, TEXAS and JORGE                    §
LUIS MONSIVAIS, JR.                               §
                                                  §
               Defendant.                         §

                             PLAINTIFFS’ ORIGINAL COMPLAINT

       NOW COMES BLANCA MARISELA GALLEGOS REYES, Individually, as wife of

Fernando Espino Delgado, deceased; on behalf of CRISTOFER DE JESUS ESPINO

GALLEGOS, a minor and son of Fernando Espino Delgado, and on behalf of the Estate of

Fernando Espino Delgado; JESUS ESPINO SIFUENTES, father of Fernando Espino Delgado,

and CONSUELO DELGADO BRIONES, mother of Fernando Espino Delgado (hereinafter

referred to collectively as “Plaintiffs”), in the above-entitled and numbered cause complaining of and

about Defendant UNITED STATES OF AMERICA (hereinafter referred to as Defendant

“U.S.A.”), Defendant DIMMIT COUNTY, TEXAS (hereinafter referred to as Defendant

“DIMMIT COUNTY”), and Defendant JORGE LUIS MONSIVAIS, JR. (hereinafter referred to as

Defendant “MONSIVAIS”), and would show as follows:

                                              PARTIES

1.     Plaintiff BLANCA MARISELA GALLEGOS REYES brings a claim individually as the wife

of Fernando Espino Delgado, the deceased, and on behalf of the Estate of Fernando Espino
          Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 2 of 14
Delgado. Plaintiff BLANCA MARISELA GALLEGOS REYES currently resides in Zacatecas,

Mexico.

2.     Plaintiff CRISTOFER DE JESUS ESPINO GALLEGOS is the biological son of Fernando

Espino Delgado and his claims are being brought by his mother, BLANCA MARISELA

GALLEGOS REYES. Plaintiff CRISTOFER DE JESUS ESPINO GALLEGOS currently resides

in Zacatecas, Mexico.

3.     Plaintiff JESUS ESPINO SIFUENTES brings a claim individually as the biological father of

Fernando Espino Delgado, the deceased. Plaintiff JESUS ESPINO SIFUENTES currently resides

in Zacatecas, Mexico.

4.     Plaintiff CONSUELO DELGADO BRIONES brings a claim individually as the biological

mother of Fernando Espino Delgado, the deceased. Plaintiff CONSUELO DELGADO BRIONES

currently resides in Zacatecas, Mexico.

5.     Defendant UNITED STATES OF AMERICA is the duly constituted and sovereign

government of the United States of America. Defendant U.S.A. may be served with process by

serving the following (1): John F. Bash, United States Attorney for the Western District of Texas at

601 NW Loop 410 #600, San Antonio, Texas 78216; and (2): William P. Barr, Attorney General of

the United States, at the U.S. Department of Justice, 950 Pennsylvania Avenue, NW, Washington,

DC 20530.

6.     Defendant DIMMIT COUNTY, TEXAS is a governmental unit. Defendant DIMMIT

COUNTY may be served with process by serving County Judge Francisco G. Ponce at 212 N. 4th

Street, Carrizo Springs, Texas 78834. TEX. CIV. PRAC. & REM. CODE § 17.024(a).

7.     Defendant JORGE LUIS MONSIVAIS, JR. is an individual residing at 86 Ghost Rider Dr.,

Eagle Pass, Texas 78852, where he may be served with citation. Defendant MONSIVAIS may be

served at 86 Ghost Rider Dr., Eagle Pass, Texas 78852 or wherever may be found.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                           Page 2 of 14
          Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 3 of 14
                                            JURISDICTION

8.      Suit is brought for money damages for personal injury and death caused by the negligent or

wrongful act or omission of an employee or employees of the United States of America while acting

within the scope of his, her, or their office or employment and this Court has jurisdiction over this

cause of action pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671 et seq.

9.      Pursuant to 28 U.S.C. § 2675(a), Standard Claim Form 95 was filed on or about October 30,

2018 on behalf of Plaintiffs with U.S.B.P. Plaintiffs made claims regarding injuries and damages

which were tortiously caused to Plaintiff on or about June 17, 2018 by Defendant. Since that date,

on or about February 13, 2019, the U.S.B.P. has rejected Plaintiff’s offer of settlement included

within Plaintiff’s administrative tort claim. The instant suit is duly commenced within six months of

the date of that rejections as required by 28 U.S.C. § 2401(b) and 39 C.F.R. § 912.9.

10.     Pursuant to the Texas Local Government Code and the Texas Tort Claims Act, Defendant

DIMMIT COUNTY was given notice of the Plaintiffs’ claims on or about October 31, 2018.

Defendant DIMMIT COUNTY acknowledged said notice of claim on or about November 20,

2018.

                                               VENUE

11.     A substantial part of the events or omissions giving rise to the claim occurred in this District

and venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2).

12.     At all relevant times herein, the United States Customs and Border Protection was a “federal

agency” within the meaning of 28 U.S.C. § 2671.

                                            BRIEF FACTS

13.     Plaintiffs’ claims stem from fatal injuries suffered by FERNANDO ESPINO DELGADO

(hereinafter referred to as “DELGADO”), in a motor vehicle accident on or about June 17, 2018.

14.     On said day, DELGADO was a passenger in a vehicle driven by Defendant MONSIVAIS

traveling on Texas State Highway 85 (TX-85) near Big Wells in Dimmit County. Upon information

PLAINTIFFS’ ORIGINAL COMPLAINT                                                                Page 3 of 14
         Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 4 of 14
and belief, employees of U.S. Customs and Border Patrol (hereinafter referred to as “USCBP”) were

in pursuit of three vehicles—MONSIVAIS’ vehicle being one of them.

15.    At approximately 11:13am that day, although USCBP had control of the chase, a Dimmit

County Sheriff’s Office (hereinafter referred to as “Dimmit Sheriff”) patrol vehicle injected itself

into the chase. Upon information and belief, the USCBP vehicles and the Dimmit Sheriff’s vehicle

commenced to give chase to MONSIVAIS’ vehicle at a recklessly high rate of speed in excess of 100

miles per hour. The high-speed chase was unnecessarily reckless and in conscious disregard to the

safety of the motoring public and the passengers in MONSIVAIS’ vehicle.

16.    Upon information and belief, Plaintiffs allege that while the sheriff was recklessly operating

his vehicle at a high rate of speed, he made a counter evasive maneuver and impacted MONSIVAIS’

vehicle. This impact caused MONSIVAIS’ vehicle to lose control, flip over, and eject 12

individuals—DELGADO being one of them.

17.    As a result of the incident, DELGADO suffered critical injuries and died at the scene.

18.    At the time of the incident, the USCBP agents were working in the course and scope of their

employment with the U.S. Customs and Border Patrol, a governmental agency of Defendant U.S.A.,

and were traveling in vehicles owned by Defendant U.S.A.

19.    At the time of the incident, the Dimmit Sheriff was acting in his official capacity as a sheriff

of Defendant DIMMIT COUNTY, and was traveling in a vehicle owned by Defendant DIMMIT

COUNTY.

20.    Plaintiffs bring a common law wrongful death negligence claim against Defendant U.S.A,

Defendant DIMMIT COUNTY, and Defendant MONSIVAIS.

                                     RESPONDEAT SUPERIOR

21.    The USCBP agents, at the aforesaid time and place, were agents, servants, or employees of

the U.S. Customs and Border Patrol, and were individually an “employee of the government” within

the meaning of 28 U.S.C. § 2671, and were operating a vehicle owned by Defendant U.S.A. with the

PLAINTIFFS’ ORIGINAL COMPLAINT                                                              Page 4 of 14
          Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 5 of 14
express permission or consent of Defendant U.S.A. and, as the agents, servants, and employees of

Defendant U.S.A., and were therefore acting within the course and scope of their employment with

Defendant U.S.A. and the U.S. Customs and Border Patrol.

22.    Dimmit Sheriff, at the aforesaid time and place, was an agent, servant, or employee of

DIMMIT COUNTY, and was operating a vehicle owned by Defendant DIMMIT COUNTY with

the express permission or consent of Defendant DIMMIT COUNTY and, as the agent, servant, and

employee of Defendant DIMMIT COUNTY, was acting within the course and scope of his

employment with Defendant DIMMIT COUNTY.

23.    All negligence of Defendant U.S.A.’s employees, while operating a motor vehicle owned by

Defendant U.S.A. and while acting within the course and scope of their employment with

Defendant U.S.A. and the U.S. Customs and Border Patrol pursuant to 28 U.S.C. § 1346(b), is

imputed to Defendant U.S.A.

24.    All negligence of Defendant DIMMIT’s employee, while operating a motor vehicle owned

by Defendant DIMMIT and while acting within the course and scope of his employment with

Defendant DIMMIT and the Dimmit County Sheriff’s Office pursuant to TEX. CIV. PRAC. & REM.

CODE § 101.021.

                  NEGLIGENCE & NEGLIGENCE PER SE OF DEFENDANT U.S.A.

25.    Said collision and Plaintiffs’ damages were proximately cause by Defendant U.S.A.’s

employees’ violations of the laws of the State of Texas and of the United States of America

constituting negligence per se.

26.    Defendant U.S.A.’s employees owed a reasonable degree of care to Plaintiffs. Plaintiffs allege

that the collision and their damages were proximately caused by the negligence of Defendant

U.S.A.’s employees.

27.    Defendant U.S.A. is liable for its employees’ negligence arising from one or more of the

following acts or omissions on the part of Defendant U.S.A.’s employees:

PLAINTIFFS’ ORIGINAL COMPLAINT                                                            Page 5 of 14
         Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 6 of 14
       a. Failure to drive with due regard for the safety of all persons, including Fernando Espino
          Delgado;
       b. Driving in a manner that the agents knew or should have known posed a high degree of
          risk or serious injury;
       c. Driving in a manner that posed a high degree of risk or serious injury to individuals,
          including Fernando Espino Delgado,
       d. Driving with reckless disregard for the safety of others;
       e. Driving recklessly in violation of Tex. Transp. Code Ann.§ 545.401;
       f. Driving at a speed greater than is reasonable and prudent under the circumstances then
          existing, in violation of § 545.351(a) of the Texas Transportation Code;
       g. Driving at a speed greater than was reasonable and prudent under the conditions, having
          regard to actual and potential hazards then existing, and failing to control the speed of
          the motor vehicle of Defendant as necessary to avoid colliding with Plaintiff’s motor
          vehicle that was on the highway in compliance with the law and the duty of each person
          to use due care, in violation of § 545.351(b) of the Texas Transportation Code;
       h. Driving at a speed in excess of the posted speed limit for the roadway at or near where
          the collision the subject of this lawsuit occurred which is prima facie evidence that the
          speed of the motor vehicle of Defendant was unlawful and not reasonable and prudent,
          in violation of § 545.352 of the Texas Transportation Code;
       i. Failing to maintain an assured clear distance between Defendant’s motor vehicle and
          Plaintiff’s motor vehicle so that, considering the speed of the motor vehicles, traffic, and
          the conditions of the highway, Defendant’s motor vehicle could be safely brought to a
          stop without colliding with or veering into the vehicle that Plaintiff was in, in violation of
          § 545.062 of the Texas Transportation Code;
       j. Failing to maintain proper control of his vehicle as a person using ordinary care would
          have done under the same or similar circumstances;
       k. Failing to comply with a traffic-control device in violation of Tex. Transp. Code §
          544.004;
       l. Failing to stop as close as possible to the scene after the ejection of 12 individuals from
          the vehicle in violation of Tex. Transp. Code § 550.021;
       m. Negligently driving at a speed of over 100 miles per hour on public roadways;
       n. Failing to turn Defendant’s motor vehicle to the right to avoid the collision as a person
          using ordinary care would have done;
       o. Failing to turn Defendant’s motor vehicle to the left to avoid the collision as a person
          using ordinary care would have done;
       p. Failing to sound the horn on Defendant’s motor vehicle or give any other warning as a
          person using ordinary care would have made;
       q. Failing to make timely or proper application of the brakes on Defendant’s motor vehicle
          as a person using ordinary care would have made;
       r. Negligent steering of a motor vehicle;
       s. Failure to keep a proper lookout;
       t. Failure to avoid a collision;
       u. Failure to warn of the dangers;
       v. Failure to pay attention;
       w. Failure to take proper evasive action; and
       x. Other acts of negligence.

       Each of which acts or omissions were other than what a reasonable and prudent person

would have been doing under the same or similar circumstances. Each of which acts or omissions
PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 6 of 14
         Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 7 of 14
was a proximate cause of Plaintiffs’ damages.

         NEGLIGENCE & NEGLIGENCE PER SE OF DEFENDANT DIMMIT COUNTY

28.    Said collision and Plaintiffs’ damages were proximately cause by Defendant DIMMIT

COUNTY’s employee’s violations of the laws of the State of Texas and of the United States of

America constituting negligence per se.

29.    Defendant DIMMIT COUNTY’s employee owed a reasonable degree of care to Plaintiffs.

Plaintiffs allege that the collision and their damages were proximately caused by the negligence of

Defendant DIMMIT COUNTY’s employee.

30.    Defendant DIMMIT COUNTY is liable for its employee’s negligence arising from one or

more of the following acts or omissions on the part of Defendant DIMMIT COUNTY’s employee:

       a. Driving in a manner that the agents knew or should have known posed a high degree of
          risk or serious injury, while performing a ministerial function in bad faith;
       b. Failure to drive with due regard for the safety of all persons, including Fernando Espino
          Delgado;
       c. Driving in a manner that posed a high degree of risk or serious injury to individuals,
          including Fernando Espino Delgado,
       d. Driving with reckless disregard for the safety of others;
       e. Driving recklessly in violation of Tex. Transp. Code Ann.§ 545.401;
       f. Driving at a speed greater than is reasonable and prudent under the circumstances then
          existing, in violation of § 545.351(a) of the Texas Transportation Code;
       g. Driving at a speed greater than was reasonable and prudent under the conditions, having
          regard to actual and potential hazards then existing, and failing to control the speed of
          the motor vehicle of Defendant as necessary to avoid colliding with Plaintiff’s motor
          vehicle that was on the highway in compliance with the law and the duty of each person
          to use due care, in violation of § 545.351(b) of the Texas Transportation Code;
       h. Driving at a speed in excess of the posted speed limit for the roadway at or near where
          the collision the subject of this lawsuit occurred which is prima facie evidence that the
          speed of the motor vehicle of Defendant was unlawful and not reasonable and prudent,
          in violation of § 545.352 of the Texas Transportation Code;
       i. Failing to maintain an assured clear distance between Defendant’s motor vehicle and
          Plaintiff’s motor vehicle so that, considering the speed of the motor vehicles, traffic, and
          the conditions of the highway, Defendant’s motor vehicle could be safely brought to a
          stop without colliding with or veering into the vehicle that Plaintiff was in, in violation of
          § 545.062 of the Texas Transportation Code;
       j. Failing to maintain proper control of his vehicle as a person using ordinary care would
          have done under the same or similar circumstances;
       k. Failing to comply with a traffic-control device in violation of Tex. Transp. Code §
          544.004;
       l. Failing to stop as close as possible to the scene after the ejection of 12 individuals from
          the vehicle in violation of Tex. Transp. Code § 550.021;
PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 7 of 14
            Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 8 of 14
         m. Negligently driving at a speed of over 100 miles per hour on public roadways;
         n. Failing to turn Defendant’s motor vehicle to the right to avoid the collision as a person
            using ordinary care would have done;
         o. Failing to turn Defendant’s motor vehicle to the left to avoid the collision as a person
            using ordinary care would have done;
         p. Failing to sound the horn on Defendant’s motor vehicle or give any other warning as a
            person using ordinary care would have made;
         q. Failing to make timely or proper application of the brakes on Defendant’s motor vehicle
            as a person using ordinary care would have made;
         r. Negligent steering of a motor vehicle;
         s. Failure to keep a proper lookout;
         t. Failure to avoid a collision;
         u. Failure to warn of the dangers;
         v. Failure to pay attention;
         w. Failure to take proper evasive action; and
         x. Other acts of negligence.

         Each of which acts or omissions were other than what a reasonable and prudent person

would have been doing under the same or similar circumstances. Each of which acts or omissions

was a proximate cause of Plaintiffs’ damages.

               NEGLIGENCE & NEGLIGENCE PER SE OF DEFENDANT MONSIVAIS

31.      Said collision and Plaintiffs’ damages were proximately caused by Defendant MONSIVAIS’

violations of the laws of the State of Texas and of the United States of America constituting

negligence per se.

32.      Defendant MONSIVAIS owed a reasonable degree of care to Plaintiffs. Plaintiffs alleges

that the collision and their damages were proximately caused by the negligence of Defendant

MONSIVAIS arising from one or more of the following acts or omissions on the part of Defendant

MONSIVAIS:

      a. Driving recklessly in violation of Tex. Transp. Code § 545.401;
      b. Turning his vehicle when the movement could not be made safely, in violation of Tex.
         Transp. Code § 545.103;
      c. Driving at a speed greater than is reasonable and prudent under the circumstances then
         existing, in violation of Tex. Transp. Code § 545.351(a);
      d. Failing to control the speed of a motor vehicle as necessary to avoid the actual and potential
         hazards in violation of Tex. Transp. Code § 545.351(b);
      e. Driving at a speed in excess of the posted speed limit for the roadway at or near where the
         incident occurred—constituting prima facie evidence that the speed is not reasonable and
         prudent under Tex. Transp. Code § 545.352;
      f. Failing to maintain an assured clear distance between other vehicles so that Defendant’s
PLAINTIFFS’ ORIGINAL COMPLAINT                                                              Page 8 of 14
             Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 9 of 14
           vehicle could be safely brought to a stop without losing control in violation of Tex. Transp.
           Code § 545.062;
      g.   Negligently driving at a speed of over 100 miles per hour on public roadways;
      h.   Failing to maintain proper control of his vehicle as a person using ordinary care would have
           done under the same or similar circumstances;
      i.   Negligent steering of a motor vehicle;
      j.   Failure to keep a proper lookout;
      k.   Failure to avoid a collision;
      l.   Failure to use due care in operating a motor vehicle;
      m.   Failure to warn of the dangers;
      n.   Failure to pay attention;
      o.   Failure to take proper evasive action; and
      p.   Other acts of negligence.

           Each of which acts or omissions were other than what a reasonable and prudent person

would have been doing under the same or similar circumstances. Each of which acts or omissions

was a proximate cause of Plaintiffs’ damages.

                              DAMAGES OF THE ESTATE OF DELGADO

33.        Plaintiffs would show that as a proximate cause of the negligence of Defendants, Decedent

and his estate were severely damaged. DELGADO, deceased, suffered injuries to his body and died.

Decedent was a young man and a good provider. Decedent was working and could well reasonably

expect an increase in earnings. Decedent had a child named CRISTOFER DE JESUS ESPINO

GALLEGOS, and a wife named BLANCA MARISELA GALLEGOS REYES. Further, Decedent

was survived by his parents, CONSUELO DELGADO BRIONES and JESUS ESPINO

SIFUENTES. During his lifetime, Decedent was industrious and energetic. He performed

numerous and usual tasks in and about the family residence and gave advice, counsel, comfort, care

and protection to his family. In all probability, he would have continued to do so, providing for and

supporting his family emotionally, as well as economically, as he planned to provide for his family in

accordance with their desires and goals in life. Plaintiff DELGADO suffered damages, including,

but not limited to:

           a. Physical pain and mental anguish.
           b. Disfigurement.
           c. Loss of earning capacity.

PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 9 of 14
         Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 10 of 14
       d.   Physical impairment.
       e.   Bodily injuries.
       f.   Conscious pain, suffering and excruciating physical agony prior to death.
       g.   Medical, hospital and nursing expenses.
       h.   Funeral expenses.

                   DAMAGES OF BLANCA MARISELA GALLEGOS REYES

34.    Plaintiff BLANCA MARISELA GALLEGOS REYES is the wife of DELGADO,

Deceased. As a direct and proximate result of the acts and omissions of Defendants, Plaintiff

BLANCA MARISELA GALLEGOS REYES has sustained injury and damages as a result of the

wrongful death of her husband, including, but not limited to the following:

       a. Financial and monetary assistance sustained in the past, including the loss of financial
          assistance and support, care, maintenance, services, and reasonable contributions of
          financial value to the household;
       b. Financial loss that, in reasonable probability will be sustained in the future, including the
          loss of financial assistance and support, care, maintenance, services, and reasonable
          contributions of financial value to the household;
       c. Pecuniary loss sustained in the past, including the loss of the care, maintenance, support,
          services, advice, counsel, guidance and reasonable contributions of pecuniary value;
       d. Pecuniary loss that, in reasonable probability will be sustained in the future, including the
          loss of the care, maintenance, support, services, advice, counsel, guidance and reasonable
          contributions of pecuniary value;
       e. Loss of Decedent’s society and companionship, love, affection, comfort, protection, and
          attention sustained in the past;
       f. Loss of Decedent’s society and companionship, love, affection, comfort, protection, and
          attention that, in reasonable probability, will be sustained in the future;
       g. Loss of inheritance, gifts, benefits, and other valuable gratuities;
       h. Mental anguish sustained in the past;
       i. Mental anguish that, in reasonable probability, will be sustained in the future;
       j. Loss of her husband’s love, affection, advice, counsel, care, consortium, protection,
          services, attention, society and companionship;
       k. Loss of addition to the estate;
       l. Loss of gifts, inheritance, benefits, and other valuable gratuities;
       m. Past and future medical and counseling expenses; and
       n. Other damages allowed by law.

                 DAMAGES OF CRISTOFER DE JESUS ESPINO GALLEGOS

35.    Plaintiff JESUS ESPINO GALLEGOS is the son of DELGADO, Deceased. As a direct

and proximate result of the acts and omissions of Defendants, Plaintiff CRISTOFER DE JESUS
PLAINTIFFS’ ORIGINAL COMPLAINT                                                             Page 10 of 14
         Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 11 of 14
ESPINO GALLEGOS has sustained injury and damages as a result of the wrongful death of his

father, including, but not limited to the following:

        a. Financial and monetary assistance sustained in the past, including the loss of financial
           assistance and support, care, maintenance, services, and reasonable contributions of
           financial value to the household;
        b. Financial loss that, in reasonable probability will be sustained in the future, including the
           loss of financial assistance and support, care, maintenance, services, and reasonable
           contributions of financial value to the household;
        c. Pecuniary loss sustained in the past, including the loss of the care, maintenance, support,
           services, advice, counsel, guidance and reasonable contributions of pecuniary value;
        d. Pecuniary loss that, in reasonable probability will be sustained in the future, including the
           loss of the care, maintenance, support, services, advice, counsel, guidance and reasonable
           contributions of pecuniary value;
        e. Loss of Decedent’s society and companionship, love, affection, comfort, protection, and
           attention sustained in the past;
        f. Loss of Decedent’s society and companionship, love, affection, comfort, protection, and
           attention that, in reasonable probability, will be sustained in the future;
        g. Loss of inheritance, gifts, benefits, and other valuable gratuities;
        h. Mental anguish sustained in the past;
        i. Mental anguish that, in reasonable probability, will be sustained in the future;
        j. Loss of his father’s love, affection, advice, counsel, care, consortium, protection,
           services, attention, society and companionship;
        k. Loss of addition to the estate;
        l. Loss of gifts, inheritance, benefits, and other valuable gratuities;
        m. Past and future medical and counseling expenses; and
        n. Other damages allowed by law.

                            DAMAGES OF JESUS ESPINO SIFUENTES

36.     JESUS ESPINO SIFUENTES is the father of DELGADO, deceased. As a direct and

proximate result of the acts and omissions of Defendants, Plaintiff JESUS ESPINO SIFUENTE

has sustained injury and damages as a result of the wrongful death of his son, including but not

limited to the following:

        a. Financial and monetary loss sustained in the past, including the loss of wages, care,
           maintenance, support, services, and reasonable contributions of financial value to the
           household;
        b. Financial loss that, in reasonable probability will be sustained in the future, including the
           loss of wages, care, maintenance, support, services and reasonable contributions of
           financial value to the household;
PLAINTIFFS’ ORIGINAL COMPLAINT                                                              Page 11 of 14
         Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 12 of 14
        c. Pecuniary loss sustained in the past, including the loss of the care, maintenance, support,
           services, advice, counsel, guidance and reasonable contributions of pecuniary value;
        d. Pecuniary loss that, in reasonable probability will be sustained in the future, including the
           loss of the care, maintenance, support, services, advice, counsel, guidance and reasonable
           contributions of pecuniary value;
        e. Loss of Decedent’s society and companionship, love, affection, comfort, protection, and
           attention sustained in the past;
        f. Loss of Decedent’s society and companionship, love, affection, comfort, protection, and
           attention that, in reasonable probability, will be sustained in the future;
        g. Loss of inheritance, gifts, benefits, and other valuable gratuities;
        h. Mental anguish sustained in the past;
        i. Mental anguish that, in reasonable probability, will be sustained in the future;
        j. Loss of his son’s love, affection, advice, counsel, care, consortium, protection, services,
           attention, society and companionship;
        k. Loss of addition to the estate;
        l. Loss of gifts, inheritance, benefits, and other valuable gratuities;
        m. Past and future medical and counseling expenses; and
        n. Other damages allowed by law.

                       DAMAGES OF CONSUELO DELGADO BRIONES

37.     Plaintiff CONSUELO DELGADO BRIONES is the mother of DELGADO, deceased. As

a direct and proximate result of the acts and omissions of Defendants, Plaintiff CONSUELO

DELGADO BRIONES has sustained injury and damages as a result of the wrongful death of her

son, including, but not limited to the following:

        a. Financial and monetary loss sustained in the past, including the loss of wages, care,
           maintenance, support, services, and reasonable contributions of financial value to the
           household;
        b. Financial loss that, in reasonable probability will be sustained in the future, including the
           loss of wages, care, maintenance, support, services and reasonable contributions of
           financial value to the household;
        c. Pecuniary loss sustained in the past, including the loss of the care, maintenance, support,
           services, advice, counsel, guidance and reasonable contributions of pecuniary value;
        d. Pecuniary loss that, in reasonable probability will be sustained in the future, including the
           loss of the care, maintenance, support, services, advice, counsel, guidance and reasonable
           contributions of pecuniary value;
        e. Loss of Decedent’s society and companionship, love, affection, comfort, protection, and
           attention sustained in the past;
        f. Loss of Decedent’s society and companionship, love, affection, comfort, protection, and
           attention that, in reasonable probability, will be sustained in the future;
        g. Loss of inheritance, gifts, benefits, and other valuable gratuities;
PLAINTIFFS’ ORIGINAL COMPLAINT                                                              Page 12 of 14
         Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 13 of 14
        h. Mental anguish sustained in the past;
        i. Mental anguish that, in reasonable probability, will be sustained in the future;
        j. Loss of her son’s love, affection, advice, counsel, care, consortium, protection, services,
           attention, society and companionship;
        k. Loss of addition to the estate;
        l. Loss of gifts, inheritance, benefits, and other valuable gratuities;
        m. Past and future medical and counseling expenses; and
        n. Other damages allowed by law.

                                     CLAIM FOR PUNITIVE DAMAGES

38.     Plaintiffs are entitled to punitive damages because of Defendants’ gross negligence.

Defendants’ acts or omissions, when viewed objectively from the standpoint of Defendants at the

time of the occurrence, involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to others and of which Defendants had actual, subjective awareness

of the risk involved, but nevertheless proceeded with conscious indifference to the rights, safety, or

welfare of others. Plaintiffs are entitled to punitive damages in a sufficient amount to punish

Defendants for their reckless, heedless and intentional conduct and to set an example for others that

such conduct will not be tolerated.

                                              JURY DEMAND

39.     Plaintiffs respectfully request a trial by jury of the issues in this case.

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs requests that the Defendants be

cited to appear and answer, and that upon final trial, Plaintiffs have judgment against Defendants for

all relief requested, for pre-judgment interest, post judgment interest, for costs of this suit, punitive

damages and for such other and further relief, general and special, at law or in equity, to which

Plaintiffs may be justly entitled.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 13 of 14
         Case 5:19-cv-00902-OLG Document 1 Filed 07/26/19 Page 14 of 14
                                          Respectfully submitted,

                                          Espinoza Law Firm, PLLC
                                          10202 Heritage Blvd.
                                          San Antonio, Texas 78216
                                          210.229.1300 t
                                          210.229.1302 f
                                          www.espinozafirm.com

                                             /s/ Javier Espinoza   ,
                                          JAVIER ESPINOZA
                                          Texas Bar No. 24036534
                                          javier@espinozafirm.com
                                          e-service@espinozafirm.com
                                          LARA BROCK
                                          Texas Bar No. 24085872
                                          lara@espinozafirm.com




PLAINTIFFS’ ORIGINAL COMPLAINT                                         Page 14 of 14
